Citation Nr: 0000197	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-01 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2370.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active service from April 1954 to July 1957.  
He died on September 6, 1994, and the appellant is his widow.  

This appeal arises from a September 1997 decision of the 
Columbia, South Carolina Regional Office's Committee on 
Waivers and Compromises (RO), which denied the appellant's 
request for waiver of recovery of an overpayment of improved 
death pension benefits in the amount of $2370, and determined 
that the waiver was barred due to misrepresentation by the 
appellant.


REMAND

In this case an overpayment in the amount of $2370.00 was 
created as a result of changes in the appellant's death 
pension award.  More specifically, the RO notified the 
appellant in April 1997 that it was proposing to terminate 
her pension payments effective January 1, 1997, based on 
information from the Social Security Administration that she 
was in receipt of Social Security income in the amount of 
$848.00 per month.  In June 1997, the RO informed the 
appellant that her payments were indeed being terminated 
effective January 1, 1997, because her countable annual 
income exceeded the limit for entitlement to improved death 
pension.

Although there is a computer generated form (VA Form 20-8270) 
on file showing that the appellant was entitled to Social 
Security benefits effective on October 1, 1994, there is no 
conclusive evidence in regard to when she actually began 
receiving payments.  The record shows that the appellant was 
requested in April 1997 to provide to the RO a copy of the 
original award letter from the Social Security 
Administration, but the claims file is devoid of such a 
letter.  Since it is the date on which the appellant's 
benefit checks were received as opposed to the date that 
entitlement began which is determinative for VA purposes, the 
RO should verify with the Social Security Administration the 
exact date that benefit checks were initially issued to the 
appellant.

The United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) has concluded that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted, see Schaper  v. Derwinski, 1 
Vet. App. 430 (1991).  Although this holding pertained to an 
overpayment under the loan guaranty program, the Board finds 
this sufficiently persuasive to warrant further adjudicative 
action.  In this case, the Board concludes that further 
development of the evidence regarding the creation of the 
overpayment is in order.  The RO should conduct an audit 
which would reveal precisely how the amount of the 
overpayment was arrived at including the period used in 
calculating the overpayment.

Based on the foregoing, this case is REMNADED to the RO for 
the following action:

1.  The RO should contact the Social 
Security Administration and request 
documentation showing the exact date on 
which the initial benefit payment checks 
were issued to the appellant, recognizing 
that it is the date of receipt and not 
the date of entitlement of those benefits 
that is pertinent for VA pension 
purposes.  Once obtained, all 
documentation should be associated with 
the claims folder. 

2.  The RO should prepare an audit of the 
appellant's pension account, setting 
forth the period of the overpayment at 
issue, the amounts due and paid to the 
veteran, the amounts of income considered 
in determination pension entitlement, and 
the medical expenses used to reduce 
countable income.  Once compiled, the 
audit report must be associated with the 
claims folder, and a copy must be sent to 
the appellant.

3.  Thereafter, the RO should review its 
determination regarding the appellant's 
request for a waiver of recovery of the 
overpayment.  If her request remains 
denied, the RO should issue the appellant 
and her representative a Supplemental 
Statement of the Case (SSOC) which 
contains a recitation of the applicable 
laws and regulations insofar as claims 
for waiver of recovery of overpayments 
are concerned.  The appellant and her 
representative should be given an 
opportunity to respond to the SSOC.


Thereafter, subject to current appellate status, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












